             Case 19-60384   Doc 88   Filed 07/23/19   Entered 07/23/19 17:58:24   Desc Main Document   Page 1 of 8




                             IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE EASTERN DISTRICT OF TEXAS
                                          TYLER DIVISION

 In re:                                                                 )     Chapter 11
                                                                        )
 O’BENCO IV, LP                                                         )     Case No. 19-60384 (BP)
                                                                        )
_______________Debtor._______________________ )

       DEBTOR’S EMERGENCY MOTION TO APPROVE STALKING HORSE BID
              PROTECTIONS AND AMEND BIDDING PROCEDURES

                               21-DAY NEGATIVE NOTICE - LBR 9007(a):

          Your rights may be affected by the relief sought in this pleading. You should
          read this pleading carefully and discuss it with your attorney, if you have one
          in this bankruptcy case. If you oppose the relief sought by this pleading, you
          must file a written objection, explaining the factual and/or legal basis for
          opposing the relief.

          No hearing will be conducted on this Motion unless a written objection is filed
          with the Clerk of the United States Bankruptcy Court and served upon the
          party filing this pleading WITHIN TWENTY-ONE (21) DAYS FROM THE
          DATE OF SERVICE shown in the certificate of service unless the Court
          shortens or extends the time for filing such objection. If no objection is timely
          served and filed, this pleading shall be deemed to be unopposed, and the Court
          may enter an order granting the relief sought. If an objection is filed and
          served in a timely manner, the Court will thereafter set a hearing with
          appropriate notice. If you fail to appear at the hearing, your objection may be
          stricken. The Court reserves the right to set a hearing on any matter.

          O’BENCO IV, LP, the above-captioned debtor and debtor in possession (the “Debtor”')

hereby submits this motion to approve the bid protections in the Stalking Horse APA (defined

below) and amend the bidding procedures approved by the Court in the Order Approving Bidding

Procedures; Approving Procedures for the Assumption and Assignment of Contracts and Leases;

Scheduling Bidding Deadline, Auction Date, and Sale Hearing Date; and Approving Form and

Notice Thereof (the “Bidding Procedures Order.” Dkt. No. 30). In support of this Motion, the

Debtor respectfully represents as follows:




#6001336.3
             Case 19-60384   Doc 88   Filed 07/23/19   Entered 07/23/19 17:58:24   Desc Main Document   Page 2 of 8




                                                  I. JURISDICTION

         1.         The United States Bankruptcy Court for the Eastern District of Texas (the “Court”')

has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This matter is a core proceeding

within the meaning of 28 U.S.C. § 157(b)(2).

         2.         'V'enue in this Court is proper pursuant to 28 U.S.C. § 1408.

                                                 II. BACKGROUND

         3.        The Debtor is a Delaware limited partnership established to provide an institutional

quality, low cost platform for investors to participate in the oil and gas exploration and

development space. The Debtor is operated by O’Brien Resources, LLC, which is the managing

member of the general partner of the Debtor.

         4.         On June 3,2019 (the “Petition Date”!, the Debtor filed a voluntary petition for relief

under chapter 11 of the Bankruptcy Code.

         5.         On June 7, 2019, the Court entered an order approving the bidding procedures for

the sale of the Debtor’s assets and the procedures for the assumption and assignment of related

unexpired leases and executory contracts (the “Bidding Procedures Order”')^ [Dkt. No. 30].

         6.         Since entry of the Bidding Procedures Order, the Debtor and its professionals have

been engaged in marketing the Debtor’s Assets for sale in order to maximize value for the

bankruptcy estate. As these efforts have continued, the Debtor has negotiated an asset purchase

agreement (the “Stalking Horse APA”. attached hereto as Exhibit A) with Valence Operating

Company (the “Stalking Horse Bidder”'), whereby the Stalking Horse Bidder will purchase all of

the Debtor’s Texas-based assets^ for cash consideration of $25,500,000 and assumption of the



' Capitalized terms used herein and not otherwise defined shall have the meaning ascribed to them in the Bidding
Procedures Order.
^ The Stalking Horse APA does not include Debtor’s assets in Kansas, Arkansas, Louisiana, Mississippi, Stockman
or West Texas.

                                                              -2   -

#6001336.3
             Case 19-60384   Doc 88   Filed 07/23/19   Entered 07/23/19 17:58:24   Desc Main Document   Page 3 of 8




Assumed Liabilities (as defined in the Stalking Horse APA).                              After extensive review and

consideration of its alternatives, and in consultation with its counsel and investment banker, the

Debtor has determined in the exercise of its business judgment, to request that this Court approve

certain bid protections provided for in the Stalking Horse APA in order to encourage the Stalking

Horse Bidder to agree to the Stalking Horse APA and thereby set a minimum price in coimection

with the proposed Auction process as described in the Bidding Procedures.

                                            III. RELIEF REQUESTED

         7.         By this Motion, the Debtor seeks (a) approval of the bid protections provided in the

Stalking Horse APA, which is attached hereto as Exhibit A, (b) the amendment of the Bidding

Procedures to provide for the proposed bid protections and related changes, and (c) amendment of

the Bidding Procedures to modify certain dates provided in the Bidding Procedures to allow

interested parties additional time to evaluate the Assets in light of the Stalking Horse APA.

A.       Approval of the Bid Protections in the Stalking Horse APA

         8.         The Stalking Horse APA is subject to higher and better offers and, if any such offer

is received, an Auction will be conducted as described in the Bidding Procedures Order. Approval

of the bid protections set forth in the Stalking Horse APA is required to afford the Stalking Horse

Bidder certain bid protections in exchange for its agreement to serve as the Stalking Horse Bidder.

         9.         Specifically, included in the Stalking Horse APA is the requirement that, if the

Debtor should close an Alternative Transaction (as defined in the Stalking Horse APA), then the

Debtor shall be required to pay to the Stalking Horse Bidder a break-up fee of 2.8% of the cash

consideration provided for in the Stalking Horse APA (i.e. $714,000 (=2.8% x $25,500,000)) (the

“Break-Up Fee”^ and an expense reimbursement for reasonable expenses not to exceed $50,0000

(the “Expense Reimbursement”). The Break-Up Fee and Expense Reimbursement are only to be

paid upon the closing of an Alternative Transaction and will only be paid from the proceeds of the

                                                              -3  -

#6001336.3
             Case 19-60384   Doc 88   Filed 07/23/19   Entered 07/23/19 17:58:24   Desc Main Document   Page 4 of 8




Alternative Transaction. Furthermore, the Expense Reimbursement will only be paid to the extent

that the Stalking Horse Bidder incurs actual, reasonable out-of-pocket costs, fees, and expenses in

its role as the Stalking Horse Bidder. These bid protections are necessary to induce the Stalking

Horse Bidder to expend the time, energy, and resources necessary to agree to the Stalking Horse

APA. Further, by having the Stalking Horse Bidder agree to the terms of the Stalking Horse APA

now, the Debtor will benefit by having a binding bid that provides a “floor” for any potential

auction.

             10.    The Debtor proposes that the Break-Up Fee and Expense Reimbursement be paid

solely from the proceeds of an Alternative Transaction upon the Debtor’s receipt of such proceeds.

The Debtor also proposes that the Break-Up Fee and Expense Reimbursement constitute an

administrative expense claim under sections 503(b) and section 507(a)(2) of the Bankruptcy Code

and be deemed to be part of the “Carve-Out” from the Prepetition Liens, Replacement Liens and

Superpriority Claims, all as defined in the Court’s Order (I) Authorizing the Use ofCash Collateral

Pursuant to Section 363 ofthe Bankruptcy Code, (II) Granting Adequate Protection to the Secured

Lenders Pursuant to Sections 361, 362, and 363 ofthe Bankruptcy Code, (III) Granting Liens and

Superpriority Claims, and (IV) Modifying Automatic Stay [Dkt. No. 68].

             11.    The Debtor believes, in its business judgment, that the Break-Up Fee and Expense

Reimbursement are reasonable and necessary, consistent with terms generally negotiated for

transactions of similar size and magnitude. See, e.g. In re Erickson Retirement Communities,

LLC, Case No. 09-37010-SGJ (N.D. Tex. filed Oct. 10, 2009) (finding break-up fee and expenses

equal to 3.5% of purchase price reasonable); In re Edge Petroleum Corporation, et al. Case No.

09-20644 (S.D. Tex. Filed Oct. 1, 2009) (finding a breakup fee of 3.14% plus expenses was

reasonable); In re Tweeter Home Entm’t Group, Inc., Case No. 07-10787 (PJW) (Bankr. D. Del.



                                                              -4   -

#6001336.3
              Case 19-60384   Doc 88   Filed 07/23/19   Entered 07/23/19 17:58:24   Desc Main Document   Page 5 of 8




June 26, 2007) (authorizing debtors to offer up to 3% break-up fee if the stalking horse asset

purchase agreement is executed by specified deadline); In re New Century TRS Holdings, Inc.,

Case No. 07-10416 (KJC) (Bankr. D. Del. Apr. 12, 2007) (awarding approximately 2% break-up

fee).

B.       Amendment of Bidding Procedures

             12.     If the Court approves the bid protections in the Stalking Horse APA, then the

Debtor requests that certain conforming modifications be made to the Bidding Procedures.

Specifically, in order for the Stalking Horse APA to properly serve as minimum bid, the elements

of a Qualifying Bid under section five of the Bidding Procedures should be modified to include

the following:

         xiii. Minimum Bid. Each bid must result in a value to the Debtor’s estate which,
         in the Debtor’s reasonable judgment, is more than the aggregate of the value of the
         sum of (a) the Break-Up Fee and the Expense Reimbursement, (b) the purchase
         price to be paid imder the Stalking Horse APA, and (c) $250,000, resulting in a
         minimum aggregate amount of $26,514,000.

             13.     Additionally, the Debtors request that the Stalking Horse Bidder be allowed to

credit bid some or all of its claim for the Break-Up Fee and Expense Reimbursement pursuant to

Bankruptcy Code section 363(k), and be deemed a Qualified Bidder.

             14.     Minor other changes are also required in order to conform the Bidding Procedures

with the approval of the Break-Up Fee and Expense Reimbursement. A redline showing the

requested changes to the Bidding Procedures is attached hereto as Exhibit B.

C.       Modification of Certain Dates in the Bidding Procedures

             15.     In order to provide all parties with sufficient notice of the Stalking Horse APA and

the bid protections therein, and to provide potential bidders with an opportunity to bid accordingly,

the Debtor proposes to revise the dates provided in the Bidding Procedures by extending each date



                                                               -5  -

#6001336.3
             Case 19-60384   Doc 88   Filed 07/23/19   Entered 07/23/19 17:58:24   Desc Main Document   Page 6 of 8




by approximately three weeks. Specifically, the Debtor proposes the following revised “Key

Dates” for Section 1 of the Bidding Procedures:

 Event                                      Original Date                             Proposed New Date

 Bid Deadline                               July 25,2019                              August 14,2019
 Auction                                    July 30,2019                              August 21,2019
 Auction Objection Deadline                 August 2,2019                             August 23, 2019
 Sale Hearing                               August 7,2019 at 1:30 p.m.                Week of August 26, 2019, as
                                                                                      the Court’s calendar allows


         16.       Within three business days of entry of an order granting the relief requested herein,

the Debtor shall provide a notice of stalking horse bidder and amended bidding procedures,

substantially in the form attached hereto as Exhibit C, to (i) counsel to the official committee of

unsecured creditors appointed in this case; (ii) the United States Trustee for the Eastern District of

Texas; (iii) all other parties known to the Debtor who have or may have asserted liens against any

of the Assets; (iv) the Debtor's thirty (30) largest unsecured creditors; (v) all parties that have

requested notice pursuant to Bankruptcy Rule 2002; and (vi) all parties known to have expressed

an interest in a transaction Avith respect to all or a part of the Assets.




                                                              -6  -

#6001336.3
             Case 19-60384   Doc 88   Filed 07/23/19   Entered 07/23/19 17:58:24   Desc Main Document   Page 7 of 8




                                                  IV. CONCLUSION

         WHEREFORE, the Debtor respectfully requests that the Court enter an order, substantially

in the form filed herewith, granting the relief requested in this Motion, and such other and further

relief as may be just and proper under the circumstances.


                                                           BRACEWELL LLP

                                                           By: /s/ William A. (Trev) Wood III________
                                                                       William A. (Trey) Wood III
                                                                       Texas Bar No. 21916050
                                                                       Trey.Wood@bracewell.com
                                                                       Jason G. Cohen
                                                                       Texas Bar No. 24050435
                                                                       Jason.Cohen@bracewell.com
                                                                       711 Louisiana, Suite 2300
                                                                       Houston, Texas 77002
                                                                       Telephone: (713) 223-2300
                                                                       Facsimile: (713) 221-1212

                                                           COUNSEL FOR THE DEBTOR AND DEBTOR
                                                           IN POSSESSION




                                                              -7   -

#6001336.3
             Case 19-60384   Doc 88   Filed 07/23/19   Entered 07/23/19 17:58:24   Desc Main Document   Page 8 of 8




                                          CERTIFICATE OF SERVICE

       The undersigned certifies that on July 23, 2019, a true and correct copy of this document
was served by electronic means as listed on the Court’s ECF noticing system, by U.S. Mail or,
where available, via electronic mail, upon all parties on the attached Master Service List.


                                                                        /s/ William A. (Trey) Wood III
                                                                            William A. (Trey) Wood III




                                                               -8   -

#6001336.3
